DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2021 has been entered.
 
Election/Restrictions
Claims 1-10 and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (the non-elected species of Fig. 9 includes the claimed pivotal coupling; the elected species of Figs. 1-3C does not include a pivotal coupling), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 3, 2020.
	Claim 21 has been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 21 recites the limitation "the second first vertebra" in line 6 on pg. 6.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner is interpreting “the second first vertebra” as “the second vertebra.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 21 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. Claim 21 recites “an extension member coupled to at least one of the first vertebra of a spinal system” in lines 5-6 on pg. 6.  Such a recitation positively recites a human and is therefore unpatentable.  The Examiner is interpreting “an extension member coupled to at least one of the first vertebra of a spinal system” as “an extension member configured to be coupled to at least one of the first vertebra of a spinal system.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross et al. (US 8,585,740 B1).
Claim 21. Ross et al. disclose a system for adjusting the curvature of a spine comprising: 
a housing (housing 12, stator elements 22 and 23, and washers 25 and 26) having a first end (end that receives shank 16A of extension element 16), a second end 
a first rod (extension element 16) having a first end (end with threaded shank 16A) telescopically disposed within the cavity of the housing along a longitudinal axis at the first end of the housing and having a first threaded portion (threaded shank 16A) extending thereon, and a second end (end with anchor element 18) configured to be coupled to a first vertebra of a spinal system of a subject; 
a driving member (drive rotors 20 and 21) disposed within the cavity of the housing and configured to be activated from a location external to the body of the subject; and
a second rod (extension element 17) extending in a direction generally parallel to the longitudinal axis, the second rod having a first end (end with threaded shank 17A) coupled to the housing and a second end (end with anchor element 18) configured to be coupled to a second vertebra of the spinal system of the subject, the second vertebra immediately adjacent the first vertebra (note that the system of Ross et al. can be used in a situation where a middle vertebra has been removed from a patient and thus the system would be coupled to immediately adjacent vertebrae), 
wherein the driving member is operatively coupled to the first rod and the second rod (threaded shanks 16A and 17A engage threaded bores 20A and 21A of corresponding drive rotors 20 and 21 – see col. 3, ll. 15-23) such that the first rod and second rod are positioned on opposing sides of the driving member (when threaded shanks 16A and 17A engage threaded bores 20A and 21A, the remainders of extension 
wherein at least one of the second end of the first rod and the second end of the second rod include an extension member (bone engaging fastener extending through anchor element 18 – see col. 3, ll. 1-5) configured to be coupled to at least one of the first vertebra of a spinal system and the second vertebra of a spinal system, respectively;
wherein, upon actuation of the driving member, the first rod and the second rod move relative to the housing (rotation of drive rotors 20 and 21 causes translation of extension elements 16 and 17 – see col. 3, ll. 32-40) (Fig. 2).

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-10, and 11-20 have been considered but are moot because these claims have been withdrawn due to the amendments to claims 1 and 12 resulting in the claims being drawn to the non-elected species of Fig. 9.
Applicant's arguments with respect to claim 21 have been fully considered but they are not persuasive.  Applicant argues that Ross does not teach an extension member attached to rods 16, 17 where rods 16, 17 are connected to bone (see pg. 8).  The Examiner disagrees.  Ross states that “the anchor elements 18 are fastened to a vertebral body V1, V3 by appropriate bone engaging fasteners, such as bone screws or bone bolts, with the device spanning the intermediate vertebra V2” (see col. 3, ll. 2-5).  Thus, as noted in the rejection above, the bone engaging fasteners act as extension 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815.  The examiner can normally be reached on Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773